The opinion of the court was delivered by
Yalenunb, J.:
There are twenty-two assignments of error *194in this case, but in our opinion it is not necessary to consider more than one of them. In passing the other assignments we will say however, but without deciding the questions involved therein, that we have not discovered any error except such as we shall hereafter mention.
The facts in this case so far as they affect the question which we propose to discuss seem to be substantially as follows: On the 8th of September, 1865, William H. Coolidge leased to Thomas R. Clark lot 14, Block 76, of Leavenworth City, for five years, and Clark was to pay all taxes and assessments thereon for that time. During that time certain sujjposed street assessments which were void were made against said lot. Coolidge and Olai'k had divers conversations concerning these assessments. Coolidge showed some papers to Clark, which Coolidge claimed stated the amount of said assessment. Clark at one time said the amount was too great, but he never denied the validity of the assessment. He always said he would pay it. At one time however he said he had met with a severe loss and had no money, and could not pay it. It is not shown whether either Coolidge or Clark knew anything of the invalidity of said assessment. Nor is it shown that Clark pretended to know anything about it, or that he had any better means of knowing it than Coolidge had. Afterwards Coolidge paid said assessment, or rather he purchased the sale certificate of the assessment. He never however told Clark that he would pay it, or that he had any intention of paying it; and Clark never requested him or any one else to do so. It does not appear from the record that Clark ever made any effort to pay it except that Coolidge testified that Clark said in one of his conversations “ that he (Clark) had tried to pay it once but could not do it; he and the contractor could not agree; that the amount was not proper.” Coolidge also testified that “ He (Clark) led me to believe that he would pay it, but failing, I was led to believe he would not pay it.” So Coolidge paid the assessment himself, and then brought this action to recover the amount of the same from Clark. The case was tried before a jury, and the court among other things instructed the jury as follows: v
*195“The assessment on lot 11 in block 76 for improving Shawnee and Seventh streets was void because of irregularities in proceedings of the city prior thereto.” “ But if the testimony shows that the plaintiff called upon the defendant after the lot had been sold and a certificate of sale issued, and showed him the amount thereof, and requested the defendant to pay the assessments or redeem the lot from such sale, and the defendant then admitted the assessments to be regular, and the sale valid, and promised to pay the assessments or redeem the lot, and did not do so within a reasonable time, and the plaintiff upon the faith of such admission and promise, paid the assessments or purchased the sale certificate and became the owner thereof, he is entitled to recover in this action.
“ That the record and papers read in evidence by the plaintiff show the alleged assessments for improving Shawnee street to be void.” “ The record and papers read in evidence by the plaintiff show the alleged assessment for improving Seventh street to be void.”
x. Agreement pay taxes. g. General rule equity. We think the court below erred in giving the foregoing instruction. In this court it must be assumed as legally established that said assessments were void, though from the record, aside from the foregoing instruction of the court, we cannot tell whether they were void or not. If said assessments were void, Clark was certainly not liable to pay the assessments against said lot. It will certainly not be claimed that when Clark leased said lot he agreed to pay any assessment except sxich as was valid, or such as could be legally enforced either against Ooolidge or against the lot itself. And if the assessment was void, why not allow Clark to show it, and have the benefit of that fact? Here is where we think the court erred. It is a general rule of both law and equity, that a party may always plead and prove and rely upon the truth of any transaction in the determination of his lights, unless he would be committing a fraud upon the rights of the adverse party by doing so. Patterson v. Lytle, 11 Penn. St., 53, 55, et seq.; Hill v. Epley, 31 Penn. St., 331, 333, et seq.; Woods v. Wilson, 37 Penn. St., 379.
*1963. Estoppel aetoea' *195But it is claimed that Clark by his admissions to Ooolidge is estopped from setting up and proving the truth. Now it *196will be admitted whenever a party by some act or admission of his intentionally causes another to do something which this other person would not otherwise have done, such a party is generally estopped from showing that his act or admission was false. Or, as it is more generally, probably more properly, expressed, “A party will be concluded from denying his own acts or admissions, which were expressly designed to influence the conduct of another, and did so influence it, and where such denial will operate to the injury of another.” 49 Maine, 153, and cases there cited.
As a general rule estoppels mpais can apply only in the following cases:
i Application °f rule. 1. -Where the party doing the act or making the admission knows at the time the truth of the matter about which he acting or making admissions, or pretends that he knows the same, or has better means of knowing the same than the other party.” 49 Maine, 149, 153; 20 Conn., 98, 104; 5 Metc., (Mass.,) 479, 484; 31 Penn. St., 331, 333, et seq.; 37 Penn. St., 379, 384.
2. -Where the other party does not Imow the truth of the same. 31 Penn. St., 331, 333; 37 Penn. St., 379, 384; 11 Penn. St., 53, 55.
3. -Where the act or admission is expressly designed to influence the conduct of the other party. 49 Maine, 149, 153; 8 Barb., 102, 108.
4. -Where the other party relies upon and is influenced by such acts or admissions. 8 Barb., 102, 108; 20 Conn., 98, 104; and authorities heretofore cited. (Also upon this point, and upon all the foregoing points, see the numerous authorities cited in the briefs of counsel.)
Now from the record in this case Clark was clearly not estopped from showing the truth of this transaction. He never consented or agreed that Coolidge should pay said assessment. He did not Imow, or pretend to Imow anything concerning the validity of the same. From the evidence it it would seem that Coolidge knew more about it than Clark, *197and that Clark obtained his knowledge from Coolidge. Clark’s means of knowledge was no better than that of Coolidge. There is nothing in the evidence that tends to show that Coolidge did not know that said assessment was invalid, except the inference that might be drawn from the fact of his purchase of the certificates; and upon Coolidge rested the burden of proof. There is no evidence that tends to show that Clark intended to mislead or to influence Coolidge in the least, or to cause him to purchase the certificate of assessment; nor can it be claimed that what Clark said was in its own nature designed to influence Coolidge to purchase said certificate; and there is nothing tending to show that Coolidge relied upon what Clark said to him when he did purchase the said certificate.
The judgment of the court below will be reversed and a new trial ordered.
Kúngman, O. J., concurring.
Brewer, J., did not sit in the ease.